By the Court:
The notes made by the Superintendent were not the notes of the mining company. He was not authorized to make notes or contract debts in the name of the company; on the contrary, he was instructed by letter or otherwise, from the officers of the company, not to contract any debt, but only to expend such money as he might be furnished with. The notes not being authorized were void as against the company, and their assignment did not operate as an assignment of the indebtedness for which they were given.
Judgment affirmed.